Caton, C. J. The only law which we find authorizing the indictment of a road supervisor for neglect of duty, is the fortieth section of the ninety-third chapter of the Revised Statutes, entitled Highways. That section is in these words: “ Any supervisor who neglects to keep the roads is his district in good repair, agreeably to the provisions of this chapter, or fails to perform any other duty herein required, shall be liable to indictment, and on conviction thereof, shall be fined in a sum not less than five dollars and not exceeding fifty dollars, to be expended on some road within the district of said supervisor.” The defendant was indicted for neglecting to perform the duties specified in the sixth section of the act of 1847 as follows : “ Each and every supervisor shall call out his hands, and do a fair proportion, at least a moiety, of the labor due, in the spring of the year, in putting the roads and bridges in good repair, and grading the same where most needed.” The first section only authorizes indictments for neglect of the duties specified in that act, and the legislature has prescribed no penalty, and fixed no punishment for failing to perform the duties enjoined by the last section quoted, which is in an act passed two years subsequently. That leaves the provisions of the last act directory only. The motion to quash the indictment should have been sustained. The judgment of the Circuit Court is reverved. Judgment reversed.